By the Court.—Lott, J.
The day on which the summons, The issued by the court below, was returnable, was the general election day in November, 1866. The plaintiff (the defendant in error), appeared before the justice at that time, but the relator, who was the defendant in the action, did not appear, and the justice adjourned the case to a subsequent day; and on that day, in the absence of the relator, and without any appearance by him, rendered judgment against him in favor of the plaintiff. That adjournment was unauthorized. No court can be' opened or transact any business on the day of such election, except for the purpose of receiving a verdict or discharging a jury, and in certain criminal cases. (See Laws of 1842, chap. 130, § 5, as amended by chap. 240 of Laws of 1847.) The subsequent proceedings by the justice were consequently without authority, and void. He had no more power to render judgment on the adjourned day than he would have had if no summons at all had been issued.
Judgment reversed with costs.